MEMORANDUM* AND ORDER
Kwang-Wei Han (“Han”) appeals pro se, via the Bankruptcy Appellate Panel, the Bankruptcy Court’s order authorizing the sale of real property belonging to a corporation in which Han is the sole shareholder. We dismiss the appeal, because the real property has been sold to a third party and that sale has been concluded, rendering this appeal moot. See Nat’l Mass Media Telecomm. Sys., Inc. v. Stanley (In re Nat’l Mass Media Telecomm. Sys., Inc.), 152 F.3d 1178, 1180-81 (9th Cir.1998).
Han’s Request for Judicial Notice, filed April 9, 2003, is denied as moot.
APPEAL DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.